Name: 2008/111/EC,Euratom: Commission Decision of 7 December 2007 establishing the European Research Area Board
 Type: Decision
 Subject Matter: technology and technical regulations;  research and intellectual property;  information technology and data processing;  EU institutions and European civil service
 Date Published: 2008-02-14

 14.2.2008 EN Official Journal of the European Union L 40/7 COMMISSION DECISION of 7 December 2007 establishing the European Research Area Board (2008/111/EC, Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty establishing the European Atomic Energy Community, Whereas: (1) In order to examine general research policy issues, the European Research Advisory Board was set up by Commission Decision 2001/531/EC, Euratom (1). (2) Given the new challenges related to research, the Commission, in its Green Paper The European Research Area: New Perspectives (2), envisaged a reform of the European Research Advisory Board in order to enhance its role in the realisation of a European Research Area and to make the operation of that group more flexible and efficient. (3) It is therefore necessary to set up a new group of experts in the field of European research and technological development policies and to define its tasks and structure. (4) The group should advise the Commission on the realisation of the European Research Area, taking into account the objectives set out in the Commission's Green Paper The European Research Area: New Perspectives. (5) The group should support the Commission in its efforts to achieve the objectives specified in Council Decision 2006/970/Euratom of 18 December 2006 concerning the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007 to 2011) (3) and Council Decision 2006/971/EC of 19 December 2006 concerning the Specific Programme Cooperation implementing the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (4). (6) The group should be composed of specialists from the scientific community, industry, the services sector and social actors. (7) Rules on disclosure of information by members of the new group should be provided for, without prejudice to the rules on security annexed to the Commissions Rules of Procedure by Decision 2001/844/EC, ECSC, Euratom (5). (8) Personal data relating to members of the group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (6). (9) It is appropriate to fix a period for the application of this Decision. The Commission will in due time consider the advisability of an extension. (10) Decision 2001/531/EC, Euratom should be replaced by this Decision, DECIDES: Article 1 European Research Area Board The European Research Area Board, hereinafter referred to as the Board, is established with effect from 1 March 2008. Article 2 Tasks 1. The tasks of the Board shall be the following: (a) to advise the European Commission (the Commission) on the realisation of a European Research Area; (b) to deliver opinions on the realisation of a European Research Area, at the request of the Commission, or on the Board's own initiative; (c) to provide the Commission with an annual report on the current state of the European Research Area. 2. The Board shall be regularly informed on relevant developments and actions. 3. When formally requested by the Board, the Commission services shall provide written comments on the Board's opinions or advice. The Commission services may also provide regular information on the possible follow-up actions undertaken. 4. The Board's opinion shall be given within the time limit given by the Commission. Article 3 Consultation 1. The Commission may consult the Board on any matter relating to the realisation of the European Research Area. 2. The Chairperson of the Board may advise the Commission that it is desirable to consult the group on a specific question. Article 4 Composition  Appointment 1. The Board shall comprise 22 members representing the scientific community, the industry and civil society. 2. The members of the Board shall be appointed by the Commission. The set of criteria to be applied throughout the selection and nomination process is the following:  experience in the design and implementation of research policy,  excellence in research and/or research management,  advisory experience on a European or international level,  balance among science and technology disciplines including persons with specific university-industry experience,  geographical balance, taking into account the countries associated with the framework programmes,  appropriate gender balance. 3. Applicants deemed suitable for membership but not appointed may be placed on a reserve list, which the Commission may use for the appointment of replacements. 4. The members are appointed by the Commission in a personal capacity and shall advise the Commission independently of any outside influence. 5. Members shall inform the Commission in good time of any conflict of interests which might undermine their objectivity. 6. Members shall be appointed for a four-years-renewable term of office and shall remain in office until such time as they are replaced in accordance with paragraph 7 or their term of office ends. 7. Members may be replaced for the remainder of their term of office in any of the following cases: (a) where the member resigns; (b) where the member is no longer capable of contributing effectively to the groups deliberations; (c) where the member does not comply with Article 287 of the Treaty; (d) where, contrary to paragraph 4, the member is not independent of all outside influence; (e) where, contrary to paragraph 5, the member has failed to inform the Commission in good time of a conflict of interests. 8. The names of its members shall be published on the Internet site of the Directorate-General for Research. The names of members shall be collected, processed and published in accordance with Regulation (EC) No 45/2001. Article 5 Operation 1. The Board shall elect a Chairperson and two Vice-Chairpersons from amongst its members by a simple majority. The Chairperson and the two Vice-Chairpersons will form the Bureau of the Board. The Bureau shall organise the work of the Board. 2. The Board may, with the agreement of the Commission, set up subgroups to examine specific questions under terms of reference established by the group. Such subgroups shall be dissolved as soon as their mandates are fulfilled. 3. The Commission may ask experts or observers with specific competence on a subject on the agenda to participate in the work of the Board, or in the deliberations or work of a subgroup, if, in the opinion of the Commission, this is necessary or useful. 4. Information obtained by participating in the deliberations or work of the Board or of a subgroup shall not be divulged if, in the opinion of the Commission, that information relates to confidential matters. 5. The Board and its subgroups normally meet on the Commissions premises in accordance with the procedures and schedule established by it. The Commission shall provide secretarial services. Commission representatives may attend the meetings of the Board and of its subgroups. 6. The Board shall adopt its rules of procedure on the basis of a draft presented by the Commission. 7. The Commission may publish, or place on the Internet, in the original language of the document concerned, any summary, conclusions, or partial conclusion or working document of the Board. Article 6 Reimbursement of expenses The Commission shall reimburse travel expenses and, where appropriate, subsistence expenses for members, experts and observers in connection with the Boards activities in accordance with the Commission's rules on the compensation of external experts. The members of the Board, subgroups, experts and observers shall not be remunerated for the services they render. Meeting expenses shall be reimbursed within the limits of the annual budget allocated to the group by the competent Commission department. Article 7 Repeal Decision 2001/531/EC, Euratom is repealed. Article 8 Expiry This Decision shall expire on 29 February 2012. Done at Brussels, 7 December 2007. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 192, 14.7.2001, p. 21. (2) COM(2007) 161 final, 4.4.2007. (3) OJ L 400, 30.12.2006, p. 60, as corrected by OJ L 54, 22.2.2007, p. 21. (4) OJ L 400, 30.12.2006, p. 86, as corrected by OJ L 54, 22.2.2007, p. 30. (5) OJ L 317, 3.12.2001, p. 1. Decision as last amended by Decision 2006/548/EC, Euratom (OJ L 215, 5.8.2006, p. 38). (6) OJ L 8, 12.1.2001, p. 1.